117 F.3d 1426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria Estela SANTOYO-DOMINGUEZ, a.k.a. Maria Estela Cortes, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 96-70365, Ala-lfa-snk.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997**June 24, 1997.

Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Maria Estela Santoyo-Dominguez, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals ("BIA") affirming a decision of the Immigration Judge ("IJ") denying Santoyo-Dominguez's request for adjustment of status under section 245 of the Immigration and Nationality Act, 8 U.S.C. § 1255.


3
Santoyo-Dominguez contends that the IJ erred by failing to advise her of her apparent eligibility for relief from deportation.  Because she failed to raise this issue before the BIA, we lack jurisdiction to consider it.  See Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).


4
PETITION FOR REVIEW DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3